Exhibit 10.8

MAGUIRE PROPERTIES, INC.

355 SOUTH GRAND AVE., SUITE 3300

LOS ANGELES, CALIFORNIA 90071

May 17, 2008

Mr. Christopher C. Rising

555 S. Flower Street, Suite 3200

Los Angeles, CA 90071

 

  Re: EMPLOYMENT TERMS

Dear Christopher:

Maguire Properties, Inc. (the “REIT”) and Maguire Properties, L.P. (the
“Operating Partnership” and together with the REIT, the “Company”) are pleased
to offer you the position of Senior Vice-President of the REIT and the Operating
Partnership on the terms and conditions set forth in this letter (the “Letter”),
effective as of May 17, 2008 (the “Effective Date”):

1. POSITION, DUTIES AND RESPONSIBILITIES. As of the Effective Date, you will be
employed as Senior Vice-President of the REIT and the Operating Partnership. In
the capacity of Senior Vice President, you will have such duties and
responsibilities as are normally associated with such position. Your duties may
be changed from time to time by the Company, consistent with your position. You
will report to the Chief Executive Officer of the Company (the “CEO”) or an
Executive Vice President of the Company designated by the CEO, and will work at
the Company’s principal offices located in downtown Los Angeles, except for
travel to other locations as may be necessary to fulfill your responsibilities.
At the Company’s request, you will serve the Company and/or its subsidiaries and
affiliates in other capacities in addition to the foregoing consistent with your
position as Senior Vice-President of the REIT and the Operating Partnership. In
the event that you serve in any one or more of such additional capacities, your
compensation will not be increased beyond that specified in this Letter. In
addition, in the event your service in one or more of such additional capacities
is terminated, your compensation, as specified in this Letter, will not be
diminished or reduced in any manner as a result of such termination for so long
as you otherwise remain employed under the terms of this Letter. Further, it
shall not be a violation of this Section 1 for you to fulfill and wind down your
obligations to Rising Realty Partners, LLC, and Hamilton Capital Partners, LLC,
during the 90 day period following the Effective Date or to consummate any
transactions negotiated during such 90-day period, so long as such activities do
not materially interfere or conflict with the performance of your duties or
responsibilities under this Agreement.

2. BASE SALARY. During your employment with the Company, the Company will pay
you a base salary (the “Base Salary”) of $325,000 per year, less payroll
deductions and all required withholdings, payable in accordance with the
Company’s normal payroll practices and



--------------------------------------------------------------------------------

prorated for any partial month of employment. Your Base Salary may be subject to
increase pursuant to the Company’s policies as in effect from time to time.

3. ANNUAL BONUS. In addition to the Base Salary set forth above, you will be
eligible to participate in the Company’s incentive bonus plan applicable to
similarly situated executives of the Company. The amount of your annual bonus
(the “Annual Bonus”) will be based on the attainment of performance criteria
established and evaluated by the Company in accordance with the terms of such
bonus plan as in effect from time to time, provided that, subject to the terms
of such bonus plan, your target Annual Bonus will be 75% of your Base Salary for
such year, and your maximum Annual Bonus will be 150% of your Base Salary for
such year.

4. RESTRICTED STOCK UNIT AWARD. The Company shall, on the Effective Date, grant
you 79,250 restricted stock units with dividend equivalent rights (the “RSUs”),
which shall be subject to time-based vesting, under the Second Amended and
Restated 2003 Incentive Award Plan of Maguire Properties, Inc., Maguire
Properties Services, Inc. and Maguire Properties, L.P. (the “Incentive Plan”).
Consistent with the foregoing, the terms and conditions of the RSUs shall be set
forth in an award agreement (the “RSU Agreement”) substantially in the form
attached hereto as Exhibit A, to be entered into by the Company and you
concurrently herewith and together shall evidence the grant of the RSUs. Subject
to this Section 4, the RSUs shall be governed in all respects by the terms of
the Incentive Plan and the RSU Agreement.

5. PERFORMANCE-BASED EQUITY AWARD. Subject to approval by the Compensation
Committee of the Board of Directors of the REIT (the “Board”), as soon as
practicable following the Company’s establishment of a new long-term
equity-based incentive compensation program under the Incentive Plan, the
Company shall grant you an award under such program which shall be subject to
performance-based vesting. The size and other terms and conditions of such award
shall be determined by the Compensation Committee of the Board in consultation
with the Chief Executive Officer of the Company, and shall be commensurate with
the size, terms and conditions of similar awards granted to similarly situated
executives of the Company.

6. BENEFITS AND VACATION. You will be eligible to participate in all incentive,
savings and retirement plans, practices, policies and programs maintained or
sponsored by the Company from time to time which are applicable to other
similarly situated executives of the Company, subject to the terms and
conditions thereof. Without limiting the Company’s discretion with respect to
your participation in the Company’s incentive plans, the size and/or terms of
any equity-based award(s) that may be granted to you under such plans may take
into consideration your grant of RSUs described above. You will also be eligible
for standard benefits, such as medical insurance, sick leave, vacations and
holidays to the extent applicable generally to other similarly situated
executives of the Company.

7. COMPENSATION GROSS-UP. The amount of compensation payable to you pursuant to
Sections 2, 3, 4 and 5 above will be “grossed up” as necessary (on an after-tax
basis) to compensate for any additional social security withholding taxes due as
a result of your shared employment by the Operating Partnership, the REIT and,
if applicable, any subsidiary and/or affiliate thereof. To the extent that any
payments provided to you under this Section 7 are deemed to constitute
compensation to you, such amounts shall be paid or reimbursed reasonably

 



--------------------------------------------------------------------------------

promptly, but not later than December 31 of the year following the year in which
the expense was incurred. The amount of any payments that constitute
compensation in one year shall not affect the amount of payments constituting
compensation that are eligible for payment or reimbursement in any subsequent
year, and your right to such payments or reimbursement shall not be subject to
liquidation or exchange for any other benefit.

8. CONFIDENTIAL INFORMATION AND NON-SOLICITATION.

(a) You shall hold in a fiduciary capacity for the benefit of the Company all
secret or confidential information, knowledge or data relating to the REIT, the
Operating Partnership, Maguire Services, Inc., a Maryland corporation, and their
respective subsidiaries and affiliates (collectively, the “Maguire Group”), and
each of their respective businesses, which shall have been obtained by you
during your employment by the Company and which shall not be or become public
knowledge (other than by acts by you or your representatives in violation of
this Letter). After termination of your employment with the Company, you shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data, including but not limited to customer information and trade
secrets of the Maguire Group, to anyone other than the Company and those
designated by it; provided, that if you receive actual notice that you are or
may be required by law or legal process to communicate or divulge any such
information, knowledge or data, you shall promptly so notify the Company; and
provided, further, that the information, knowledge or data subject to this
Section 8(a) shall not include information, knowledge or data which becomes
available to you following the Date of Termination from a source other than the
Company (provided, that such source is not known by you to be subject to another
confidentiality agreement with, or other obligation of confidentiality or
secrecy to, the Company). You further agree that, upon termination of your
employment, you will not receive or remove from the files or offices of the
Maguire Group any originals or copies of documents or other materials maintained
in the ordinary course of business of the Maguire Group, and that you will
return any such documents or materials otherwise in your possession.

(b) While employed by the Company and, for two (2) years after the Date of
Termination, you shall not directly or indirectly solicit, induce, or encourage
any employee, consultant, agent, customer, vendor, or other parties doing
business with any member of the Maguire Group to terminate their employment,
agency, or other relationship with the Maguire Group or such member or to cease
to render services for or to transfer their business from the Maguire Group or
such member and you shall not initiate discussion with any such person for any
such purpose or authorize or knowingly cooperate with the taking of any such
actions by any other individual or entity; provided, however, that in the event
of (i) a termination of your employment by the Company without Cause or by you
for Good Reason, (ii) a termination of your employment following a Change in
Control, or (iii) a termination of your employment on or within 10 days
following the date on which Nelson C. Rising’s employment with the Company is
terminated by reason of the expiration of the Employment Period (as defined in
that certain Employment Agreement, dated as of May 17, 2008, between Maguire
Properties, Inc., Maguire Properties, L.P. and Nelson C. Rising (the “NCR
Employment Agreement”)), the post-termination restrictions set forth in this
Section 8(b) shall only apply with respect to employees of, and consultants who
were, within the 2 years immediately prior to the Date of Termination,

 



--------------------------------------------------------------------------------

employees of, the Maguire Group and shall not apply with respect to any
consultant (other than a consultant who was, within the 2 years immediately
prior to the Date of Termination, an employee of the Maguire Group), agent,
customer, vendor or other parties doing business with any member of the Maguire
Group. Notwithstanding anything herein to the contrary, this Section 8(b) shall
not apply with respect to Nelson C. Rising and Douglas J. Gardner and each of
their executive and/or administrative assistants, and your executive and/or
administrative assistants.

(c) In no event shall an asserted violation of the provisions of this Section 8
constitute a basis for deferring or withholding any amounts otherwise payable to
you under this Agreement. However, in recognition of the facts that irreparable
injury will result to the Company in the event of a breach by you of your
obligations under Sections 8(a) and (b) hereof, that monetary damages for such
breach would not be readily calculable, and that the Company would not have an
adequate remedy at law therefor, you acknowledge, consent and agree that in the
event of such breach, or the threat thereof, the Company shall be entitled, in
addition to any other legal remedies and damages available, to specific
performance thereof and to temporary and permanent injunctive relief (without
the necessity of posting a bond) to restrain the violation or threatened
violation of such obligations by you.

9. AT-WILL EMPLOYMENT. Your employment with the Company is “at-will,” and either
you or the Company may terminate your employment for any reason whatsoever (or
for no reason) by giving 30 days prior written notice of such termination to the
other party. This at-will employment relationship cannot be changed except in a
writing signed by you and an authorized representative of the Company.

10. TERMINATION OF EMPLOYMENT WITHOUT CAUSE OR FOR GOOD REASON.

(a) Severance Payment. Subject to Section 10(b) below, if, during the period of
your employment with the Company, you incur a “separation from service” from the
Company (within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue
Code of 1986, as amended (the “Code”), and Treasury Regulation
Section 1.409A-1(h)) (a “Separation from Service”) by reason of (1) a
termination of your employment by the Company without Cause (as defined below),
or (2) a termination of your employment by you for Good Reason (as defined
below), then, in addition to any other amounts payable to you through the date
of termination of your employment, including without limitation under the RSU
Agreement, the Company will pay you a lump-sum cash severance payment within 60
days after the date of your Separation from Service (such date, the “Date of
Termination”) in an amount equal to the sum of (x) your Base Salary in effect on
the Date of Termination plus (y) the Annual Bonus earned by you (regardless of
whether such amount was paid out on a current basis or deferred) for the fiscal
year of the Company immediately preceding the Date of Termination or the target
Annual Bonus for the fiscal year of the Company in which the Date of Termination
occurs, whichever is greater.

Notwithstanding the foregoing, in no event shall you or your estate or
beneficiaries be entitled to any such payments set forth in Sections 10(a)(x)
and (y) hereof upon any termination of your employment by reason of your total
and permanent disability or your death. You shall not be

 



--------------------------------------------------------------------------------

required to mitigate the amount of any severance that may be payable to you
under this Section 10(a) by seeking other employment following a termination of
your employment with the Company. Notwithstanding the foregoing, it shall be a
condition to the your right to receive the amounts provided for in Sections
10(a)(x) and (y) above that you execute and deliver to the Company a release of
claims in substantially the form attached hereto as Exhibit B (the “Release”)
within twenty-one (21) days following the Date of Termination and that you not
revoke such release within seven (7) days thereafter.

(b) Six-Month Delay. Notwithstanding anything to the contrary in this Letter, no
compensation or benefits, including without limitation any severance payments or
benefits payable under Section 10 hereof, shall be paid to you during the
6-month period following your “separation from service” (within the meaning of
Section 409A(a)(2)(A)(i) of the Code) if the Company determines that paying such
amounts at the time or times indicated in this Letter would be a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code. If the payment of any
such amounts is delayed as a result of the previous sentence, then on the first
business day following the end of such 6-month period (or such earlier date upon
which such amount can be paid under Section 409A of the Code without resulting
in a prohibited distribution, including as a result of your death), the Company
shall pay you a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to you during such period.

(c) Definitions of Cause and Good Reason. For purposes of this Letter:

(i) “Cause” shall mean:

(A) your willful and continued failure to substantially perform your duties with
the Company (other than any such failure resulting from your incapacity due to
physical or mental illness or any such actual or anticipated failure after you
provide notice to the Company of your intention to terminate your employment for
Good Reason), after a written demand for substantial performance is delivered to
you by the Company, which demand specifically identifies the manner in which the
Company believes that you have not substantially performed your duties;

(B) your willful commission of an act of fraud or dishonesty resulting in
economic or financial injury to the Company or its subsidiaries or affiliates;

(C) your conviction of, or entry by you of a guilty or no contest plea to, the
commission of a felony or a crime involving moral turpitude;

(D) a willful breach by you of your fiduciary duty to the Company which results
in economic or other injury to the Company or its subsidiaries or affiliates; or

(E) your willful and material breach of your covenants set forth in Section 8
above.

 



--------------------------------------------------------------------------------

For purposes of this provision, no act or failure to act on your part will be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interests of the Company.

(ii) “Good Reason” shall mean a termination of the employment of Nelson C.
Rising either (A) by the Company without “Cause” or (B) by Mr. Rising for “Good
Reason” (as each such term is defined in the NCR Employment Agreement), provided
that, not later than the 30th day following Mr. Rising’s termination (or, if
later than such 30th day, not later than the date that is the 15th day following
the date on which the Company, in response to a request submitted by you within
15 days following Mr. Rising’s termination, acknowledges that Mr. Rising has
either been terminated without “Cause” or has terminated for “Good Reason”), you
provide written notice to the Company that you wish to terminate employment for
Good Reason.

11. ARBITRATION. Except as set forth in Section 8 above, any disagreement,
dispute, controversy or claim arising out of or relating to this Letter or the
interpretation of this Letter or any arrangements relating to this Letter or
contemplated in this Letter or the breach, termination or invalidity thereof
shall be settled by final and binding arbitration administered by JAMS/Endispute
in Los Angeles, California in accordance with the then existing JAMS/Endispute
Arbitration Rules and Procedures for Employment Disputes. In the event of such
an arbitration proceeding, you and the Company shall select a mutually
acceptable neutral arbitrator from among the JAMS/Endispute panel of
arbitrators. In the event you and the Company cannot agree on an arbitrator, the
Administrator of JAMS/Endispute will appoint an arbitrator. Neither you nor the
Company nor the arbitrator shall disclose the existence, content, or results of
any arbitration hereunder without the prior written consent of all parties.
Except as provided herein, the Federal Arbitration Act shall govern the
interpretation, enforcement and all proceedings. The arbitrator shall apply the
substantive law (and the law of remedies, if applicable) of the state of
California, or federal law, or both, as applicable, and the arbitrator is
without jurisdiction to apply any different substantive law. The arbitrator
shall have the authority to entertain a motion to dismiss and/or a motion for
summary judgment by any party and shall apply the standards governing such
motions under the Federal Rules of Civil Procedure. The arbitrator shall render
an award and a written, reasoned opinion in support thereof. Judgment upon the
award may be entered in any court having jurisdiction thereof.

12. COMPANY RULES AND REGULATIONS. As an employee of the Company, you agree to
abide by Company rules and regulations as set forth in the Company’s Employee
Handbook or as otherwise promulgated.

13. PAYMENT OF FINANCIAL OBLIGATIONS. The payment or provision to you by the
Company of any remuneration, benefits or other financial obligations pursuant to
this Letter will be allocated to the Operating Partnership, the REIT and, if
applicable, any subsidiary and/or affiliate thereof in accordance with the
Employee Sharing and Expense Allocation Agreement, by and between the REIT, the
Operating Partnership, and Maguire Services, Inc., as in effect



--------------------------------------------------------------------------------

from time to time; provided, that the Operating Partnership and the REIT shall
be jointly and severally liable for such obligations.

14. CODE SECTION 409A. Certain payments and benefits under this Letter are
intended to be exempt from the application of Section 409A, while other payments
hereunder may constitute “nonqualified deferred compensation” within the meaning
of Section 409A, the payment of which is intended to comply with Section 409A.
To the extent applicable, this Letter shall be interpreted in accordance with
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder. Notwithstanding any provision of this
Letter to the contrary, if the Company determines that any compensation or
benefits payable under this Letter may be subject to Section 409A of the Code
and related Department of Treasury guidance, the Company may, with your prior
written consent, adopt such amendments to this Letter or adopt other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Company determines are necessary or
appropriate to (i) exempt the compensation and benefits payable under this
Letter from Section 409A of the Code and/or preserve the intended tax treatment
of such compensation and benefits, or (ii) comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance.

15. WITHHOLDING. The Company may withhold from any amounts payable under this
Letter such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

16. ENTIRE AGREEMENT. As of the Effective Date, this Letter and the employment
terms set forth herein (together with the RSU Agreement and the Indemnification
Agreement (as defined below)) constitute the final, complete and exclusive
agreement between you and the Company with respect to the subject matter hereof
and replaces and supersedes any and all other agreements, offers or promises,
whether oral or written, between the parties concerning the subject matter
hereof. This letter may not be modified unless in writing and signed by both you
and a duly authorized representative of the Company. The parties hereby
acknowledge that in connection with the execution of this Agreement, they are
entering into an Indemnification Agreement (the “Indemnification Agreement”),
substantially in the form attached hereto as Exhibit C, which shall become
effective as of the Effective Date.

17. CHOICE OF LAW. This Letter (including any claim or controversy arising out
of or relating to this Letter) shall be construed, interpreted and the rights of
the parties determined in accordance with the laws of the State of California
(without regard to conflict of law principles that would result in the
application of any law other than the law of the State of California).

18. PROOF OF RIGHT TO WORK. As required by law, this offer of employment is
subject to satisfactory proof of your right to work in the United States.

19. NOTICES. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 



--------------------------------------------------------------------------------

If to you: at your most recent address on the records of the Company

If to the REIT or the Operating Partnership:

Maguire Properties, Inc.

Attn: General Counsel

with a copy to:

Latham & Watkins

633 West Fifth Street, Suite 4000

Los Angeles, CA 90071

Attn: Julian Kleindorfer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

20. COUNTERPARTS. This Letter and any agreement referenced herein may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original but which together shall constitute one and the same
instrument.

[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------

Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this Letter in the space provided below for your
signature and returning it to the Company. Please retain one fully-executed
original for your files.

 

Sincerely,

MAGUIRE PROPERTIES, INC.,

a Maryland corporation

By:  

/s/ WALTER L. WEISMAN

Name:   Walter L. Weisman Title:   Director

MAGUIRE PROPERTIES, L.P.,

a Maryland limited partnership

By:   Maguire Properties, Inc. Its:   General Partner By:  

/s/ WALTER L. WEISMAN

Name:   Walter L. Weisman Title:   Director

 

Accepted and Agreed, this 17th day of May, 2008. By:  

/s/ CHRISTOPHER C. RISING

  Christopher C. Rising

 

Signature Page to Employment Agreement (CCR)